Citation Nr: 9926115	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-02 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral pes planus.  

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
February 1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  




REMAND

In October 1998, the Board remanded this matter to RO for 
further development to include a VA medical opinion as to 
whether the veteran's bilateral pes planus which pre-exited 
service was aggravated by service beyond the natural 
progression of the disability.  Pursuant thereto, the veteran 
was provided an examination in October 1998.  The examiner 
reviewed the veteran's claims file and noted the service 
findings of moderate to severe pes planus; however, the 
examiner indicated that his findings were consistent with 
mild pes planus.  The examiner further stated that the 
veteran's foot is service connected in that the veteran was 
treated for pes planus while in service.  Although the 
examiner indicated that the veteran experienced problems with 
his feet during service, it is not clear whether such 
complications resulted from the natural progression of the 
disability.  

The United States Court of Veterans Claims has held that a 
remand creates a right in the veteran to compliance with the 
instructions contained herein and that the RO should ensure 
that the examination report contains all requested 
information.  Stegal v. West, 11 Vet. App. 268 (1998).  In 
that connection, the Board is of the view that another VA 
examination for the purpose of determining the nature and 
extent of the veteran's bilateral pes planus is required.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a podiatrist who has not previously 
examined the veteran to determine the 
etiology of his bilateral pes planus.  
The claims folder and a copy of this 
Remand should be available to the 
examiner for review prior to the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  After reviewing the 
pertinent medical records, the examiner 
should specifically offer an opinion as 
to the likelihood that the foot 
symptomatology  noted during the 
veteran's period of military service 
represented an increase in severity of 
the preexisting condition beyond natural 
progression.  Reasons and bases for all 
conclusions should be provided.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and opinion, have 
been conducted and completed in full.  
Stegal v. West, supra.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issue on 
appeal.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












